The opinion of the Court was delivered, by
Black, C. J.
The objection to the opening of this road is, that one of the viewers was a brother-in-law of one of the petitioners. Such an objection must be made at the earliest moment, when by the exertion of common diligence and observation the fact might have' been discovered. Here the excepting party suffered the view to be had and the report to be made. The report was re-committed to the viewers for the correction of certain errors. The errors were corrected, and it was not until the amended report was returned and about to be confirmed, that this relationship was suggested. It was too late. A man cannot reserve such an objection while he awaits the chances of a favorable report, and use it after he finds the report against him.
A report may properly be referred back to the viewers for such correction as it needs, at any time before final confirmation.
The certiorari in this case is called an appeal, and the order of the Quarter Sessions a decree. We are not critical. But words are things, and those who use them improperly, sometimes mislead themselves as well as others.
Order affirmed.